 TREASURE STATE EQUIPMENTCOMPANY529Treasure.State,Equipment CompanyandInternational Union-'-ofOperating Engineers,Local Union371,A.F. L., Petitioner:Case No. 19-RC-1660. October 18, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Albert L. Gese, hearingofficer.'The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Petitioner seeks a unit of employees at the Employer'sKalispell,Montana, operation.The Employer moves to dismiss, thepetition on jurisdictional grounds.The Employer is engaged in the sale of logging equipment and roadconstruction equipment, such as tractors, shovels, and loaders, throughoutlets at Kalispell and Missoula, Montana. It operates under exclu-sive franchises from International Harvester Company, and otherconcerns.During the past year the Employer made purchases outsideMontana valued' at approximately $750,000.InRoland Electrical Co. v. Walling, Wage and Hour Administrator,326 U. S. 657, the Supreme Court found that a concern similar to-thatinvolved in this proceeding was not a retail or service establishment.In line with the decision in that case, we find that the Employer'sbusinessherein is nonretail in nature.Therefore as the enterpriseinvolvedhas anannual direct inflow of goodsin excessof $500,000;its operations in this respect satisfy the Board's jurisdictional require-ments,zand we find that the Employer is engaged in commerce withinthe,meaning of the Act and that it will effectuate the policies of theAct to assert jurisdiction in this case.Accordingly, we deny-theEmployer's motion to dismiss the petition.2.The labor organization involvedclaimsto represent certainemployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act:'The names of the parties appear herein as corrected at the hearing.After the closeof the hearing, the parties entered into a stipulation supplementing the commerce datawhich had been presented at the hearing.This stipulation is hereby incorporated intothe record.2 JonesboroGrain Drying Cooperative,110 NLRB481, 483sThe Employer refused to stipulate that the Petitioner is a labor organization withinthemeaningof the Act.As it is an organization which represents employees forcollective-bargaining purposes,we find that it is a labor organization within the meaningof Section2 (5) of the Act114 NLRB No. 95. 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll employees engaged in the repairing, painting,and servicing ofequipmentat the Employer's Kalispell, Montana,operation, excludingofficeemployees, clerical employees, parts departmentemployees,watchmen,guards, and all supervisors as defined in the Act .4[Text of Direction of Election omitted from publication.]ACTING CHAIRMANRODGERStook no part in the consideration of theaboveDecision and Direction of Election.SThere is no dispute as to the apps opriate unitThe Anaconda Company1andManford L. Reeves,PetitionerandCoso Mine,Mill and Chemical Workers,Local No.841, of theInternationalUnion of Mine,Mill and Smelter Workers.Case No. 31-RD-261. October 18,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Louis A. Gordon,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner, an employee of the Employer, asserts that theUnion, which is currently recognized by the Employer as the bar-gaining representative of the employees designated in the petition,is no longerthe representative as defined in Section 9 (a) of the Act.3.Since 1951, at least, the Employer and the Union have ,been in'contractual relations with each other. In that year, the parties ex-ecuted a contract, effective from July 1, 1951, to June 30, 1953, pro-viding for its automatic renewal in the absence of a 60-day noticeto modify.As amended by supplemental agreements and by opera-tion of the automatic renewal clause, the contract continued in effectup to and including June 30, 1955. Following negotiations institutedat anundisclosed date before June 8, 1955, the parties reached agree-ment on a new contract, to become effective July 1, which the partiesinitialed on June 8 and later formalized without change on June 18.The Employer and Union customarily followed such a practice inexecuting their agreements.'The name of the Employer appears as amended at the hearing114 NLRB No. 91.